Citation Nr: 0727165	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as the result of exposure to Agent 
Orange, to include entitlement to DIC under 38 U.S.C.A. § 
1318.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  The veteran died in February 2004.  The appellant is 
the veteran's spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in which service connection for the cause 
of the veteran's death, including as the result of exposure 
to Agent Orange, was denied.


FINDINGS OF FACT

1.  The death certificate reveals that the veteran died on 
February [redacted], 2004; the cause of death was listed as renal 
failure and respiratory failure due to liver failure, due to 
pseudomonas abdominal infection.  

2.  At the time of the veteran's death, he had no service-
connected disabilities.  

3.  There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
including exposure to the herbicide Agent Orange.

4.  The veteran did not have a totally disabling service-
connected disability for a continuous period of at least 10 
years immediately preceding his death; or continuously since 
his discharge from active service for a period of at least 5 
years immediately preceding death.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
to the cause of the veteran's death, and the criteria for DIC 
are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1137, 1310, 
1318, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 
3.303, 3.312 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Pre-adjudication notice was provided by a letter dated in 
January March 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for the cause of the veteran's 
death is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board, which she 
declined to do.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Service Connection for the Cause of the Veteran's Death

The appellant argues that the veteran's death is the result 
of his active service.  She argues that the respiratory, 
liver, and pancreatic conditions for which he was treated 
prior to his death were the result of exposure to the 
herbicide Agent Orange.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent (i.e., Agent 
Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases 
listed at 38 C.F.R. § 3.309(e) shall, in turn, be 
presumptively service-connected if this requirement is met, 
even though there is no record of such disease during 
service.  

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

The death certificate reflects that the veteran died in 
February 2004.  The cause of death was listed renal failure 
and respiratory failure due to liver failure due to 
pseudomonas abdominal infection.

The veteran was not service-connected for any disabilities at 
the time of his death.  
Service medical records reflect no complaints, defects, 
abnormalities, diagnoses, or other findings concerning his 
liver, kidneys, respiratory system, or gastrointestinal 
system.  Albumin tests were negative.  

The first medical evidence of liver, kidney, or respiratory 
disease and of pseudomonas abdominal infection is documented 
in private treatment records dated in 2003 and 2004.  This is 
over 34 years following the veteran's discharge from active 
service in October 1969, and well beyond the one one-year 
presumptive period.  

There are no findings or opinions establishing that renal 
failure, respiratory failure to include pneumonia, liver 
failure to include cirrhosis, or pseudomonas abdominal 
infection are the result of the veteran's active service.  

Private hospital records show the veteran was admitted in 
December 2003 with complaints of abdominal pain and a 
diagnosis of pneumonia.  He was noted to have a significant 
history of drinking six to twelve beers daily, and smoking 
one to two packs of cigarettes a day for 20 years.  The 
physician assessed abnormal liver function tests most likely 
related to alcoholic liver disease, mild to moderate 
hepatitis, and possible cirrhosis.  Subsequent testing found 
a necrotic right colon with multiple retroperitoneal 
abscesses, pancreatitis, and probable toxic metabolic 
encephalopathy.  He was treated for pseudomonas infection and 
sepsis.  He ultimately developed respiratory failure, 
multiorgan failure, and renal failure, and expired in 
February 2004.

The appellant has argued that the veteran's liver, pancreas, 
and respiratory conditions were the result of his exposure to 
the herbicide Agent Orange during his active service.  In 
addition, she avers that the veteran was treated for diabetes 
mellitus type II.

The National Personnel Records Center (NPRC) confirmed that 
the veteran served in Vietnam from September 1968 to October 
1969.  Therefore, exposure to the herbicide Agent Orange is 
presumed.

However, none of the conditions which caused the veteran's 
death, or for which he was treated just prior to his death, 
are conditions for which presumptive service connection is 
granted under the regulations concerning exposure to 
herbicides, including Agent Orange.  See 38 C.F.R. 
§ 3.309(e).  

Nor does the record contain any opinions or findings 
etiologically linking the veteran's fatal diseases to 
exposure to the herbicide Agent Orange on a direct basis.

In summary, kidney disease to include renal failure, a 
respiratory condition to include pneumonia and respiratory 
failure, liver failure to include cirrhosis, and pseudomonas 
abdominal infection, pancreatitis, and necrotic right colon 
with retroperitoneal abscesses are not shown by the evidence 
to have been incurred as a result of the veteran's active 
service, to include exposure to the herbicide Agent Orange.  
In addition, cirrhosis of the liver was not manifest to the 
required degree within one year following his discharge from 
active service.  Moreover, the record does not show that the 
veteran had a service connected disability during at any time 
prior to his death that caused or substantially or materially 
contributed to the cause of his death.  

Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and service, or a service-connected disability is required to 
support the claim. The appellant as a layperson is not 
competent to offer an opinion on medical causation or a 
medical diagnosis. To the extent that the appellant 
associated the cause of the veteran's death to service, 
including exposure to the herbicide Agent Orange, her 
statements and testimony do not constitute competent medical 
evidence in support of the claim. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation if, at the time of 
the veteran's death, the veteran had a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; or 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 C.F.R. § 1318; 
38 C.F.R. § 3.22.  

The record shows that the veteran had no service-connected 
disabilities at the time of his death in February 2004.  As 
such, the veteran was not in receipt of a 100 percent 
disability rating for service-connected disabilities for the 
statutory 10 year period of time prior to his death.  He was 
not in receipt of a 100 percent disability rating for 
service-connected disabilities from release from active 
service to a period of time at least five years immediately 
preceding death.  There is no evidence that the veteran was a 
prisoner of war.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).









ORDER

Service connection for the cause of the veteran's death, 
including as the result of exposure to the herbicide Agent 
Orange, to include entitlement to DIC under 38 U.S.C.A. § 
1318, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


